‘ Arten Lion "

“ a - a United States Courts
ro. DHhom kis MAY Concern Se TLE mo
y: ech 2 WAR 25 2019
f . oe .

David J. Bradley, Clerk of Couri

DWith ail Dee “hesdect, Sust Se You Knao mY next Covet
Dale ER arith be Camug Aw of a SuPer, ProPeety- Holder,
Comdebent Posihon avd Th Know ond TRY UndeeStaud cil
We Hnree forms of Court,

Rs a matter of Law T DesPecthully ask as ReneFiciar
> Eos eebhnorize tw handle He Accounbue and dissolve His
~ Compfruchue._Trust Soa T. AWM AY _AGarw - Clam. m vy Bod Y

So Em view CollasPing the (Cay) TRust which You have
artes as Weve iS slo Value i it AS Benehicaey of His
onsteuctwe Teast © do wat constut fo Youe SocréeTy-C A

wwmbey oF Peorle Yawn Wirwéh mutval ConSteut ft deteemine,

Neliberak and act fra Cammodu Goal.) T DesPetHilY ASK.
You f SusPend BrrS Cansteuchve TRVSf,

 

Date 3B 7: 4 |
Autsbearh De Noa —
7 (21 on:

Subscrike and Saotu bebre me rhe undersignect .
‘ow thik day af ined. Avthoeity
SN Ss 215-7
: { To natltay, SENAE D. KELLEY
Sse Notary Public. State of Texas
Feiner ise _ expires 08-17-2022
EK com oar

   
 
   
     

 

 

    
NOTICE OF UNDERSTANDING AND INTENT =~

Whereas | understand that United States is a nation upon the principles that recognize the .

supremacy of God and the rule of law, and, Whereas | understand the only form of government...
recognized as lawful in United States is a representative one, and, Whereas lunderstanda = =
representative relationship relies upon a foundation of mutual consent, and, Whereas |

understand the appearance of consent can be achieved through silence and inaction, and,

Whereas | understand no one can be my representative without my consent, and, Whereas |

understand it appears that the governments of this nation rely upon deception to gain the right

to govern, and, Whereas | understand that public servants must ‘provide service to the public

within the legislated framework within which service is provided’, and, Whereas { understand

that if they are unable to define the legislated framework they. are also unable t toclaimtoact...
with respect to it, and, Whereas | understand a “statute” is defined as ‘a legislated rule of “<a

society which has the force of law’, and, Whereas I understand a ‘society’ is ‘defined as ‘a” — .

number of people joined by mutual consent to deliberate, determine, and act for: a common a

goal’, and Whereas | understand statutes do not have the force of law over those who have not -_
consented to be governed, and, Whereas ! understand that principle has a ‘duty to ensure that

the people acting their agents understand _the source, nature and limits.of their. mandates, and, -.
Whereas | am desirous of living my life with love,; compassion and truth, and; Whereas due to.”
deception found in so many statutes | can no longer believe that any government agent or ;
principal act with the truth, and, Whereas the only people who can possibly expect me to follow
them must have more love, compassion and truth. than / do, and, Whereas the government .
wishes to sell that which was entrusted to, Whereas Lcould not find the. word ‘love’ in ‘any
statute, by law or regulation, and, Whereas | cannot in good conscience support-an organization -.
that uses deception to cause people to register their offspring; property and chattel, and,*-~ ===
Whereos | om desirous of not being governed by those not guided by Jove, compassion and

troth, and, Whereus { understand | give up certain benefits ond fegot rights by existing outside of

society, and, Whereas | understond | recapture Common Low rights by existing outside of

society. .

 

BE IT KNOWN TO ANY AND ALL, THAT ON THIS DAY 3~ 7~ 19,1 Raoert WooTeHa FREE
HUMAN BEING, DO HEREBY STATE MY “INTENT TO DENY CONSENT TO BE GOVERNED BY ANY

AND ALL PARTIES.

All concerned parties | have three (3) days to dispute, _ disprove or. deny /any.of the the facts ee
~ mention ‘herein. Failure to. do so indicates. “Full. agreement & acceptance”; °------ =

No statutes will apply to me, for they a are the product of a governing body, one which | do
not consent to.
| will not pay taxes, for the collection of taxes is a function of government. and with my. denial. of |
consent | will free myself completely from all governing bodies, agencies, corporations, and

institutions.
A Notarized copy of a ‘Constructive Notice of Denial Consent will follow this document within
seven (7) days.

Sincerely and without frivolity, vexation, malice aforethought or ill will,

Name: Rolhert C. Wooten Date: march 7- 20/9. - we
Autograph: jpz—C WJo-s~

wns S- Kee tp“ SH 5 ) en rt tomane

 

RN le, SENAE D. KELLEY .
ee Notary Public, State of Texas ooo, a oo es

Nave Comm. Expires 08-17-2022 | oo: :
Notary 1D 131687414 ; Cee ao --

Sy
ee

| NTT
Sas Nove,

 

3°
=8:
SAN re
%

=

 

 

 

Subscribe and Sworn te betas me, THEE Undersigned

 

AusmorttY on Wis Dake of} cose oe Sia se ee
CONSTRUCTIVE NOTICE OF GOD STATUS

Whereas United States is a nation founded upon the-belief in-thé principles of the supremacy of ~—
God and the rule of law, and, Whereas the above sentence defines a hierarchy, with God at the
top, and, Whereas the number two position in that hierarchy is not claimed by anyone, and, _
Whereas the governments of this nation seem to rely on deception to gain the power to govern,
and, Whereas the only powers able to claim any authority over a ‘Child of God’ is God, and,. __ -
Whereas neither the government, nor it’s agents nor it’s representatives or employees are God,

or above God, and Whereas by legally claiming the number two position in the above mentioned
hierarchy, | occupy a position above all governments and their agents and employees, and

representatives,

BE IT KNOWN TO ANY AND ALL, THAT ON THIS DATE, 3~ hs 217.0 ‘Babee! Wankel

FREE HUMAN BEING, DO HEREBY LAWFULLY CLAIM THE STATUS OFA “CHILD OF GOD".

Any human being who wishes to claim any: -authidrity over “wie must first DRONE they exist
above God; they are God; they are between me and God; or they-have.a-document upon the
face of which can be found the verifiable signature of God. Failure to first do one of the above ©
mentioned things m means all claims to authority i is abandoned or is is unlawful. Attempting to.

requirements is an unlawful act of fraud snd/orextartion.. eo yen ey cad

Sincerely, have a good life, without interfering with mine. oo

pened lis 9 pe 9-7 209 _

ake, SENAE D. KELLEY
Ro Notary Public, State of Texas
'@2 Comm, Ex’ =8 UB-17-2022

; .
2h
aS
Witness: SX Date: cs -( S —/ “7 EOERS — Nota:y 131° 7414
ponerse EE a

Gudoscarioe and Guorn to \oe fone. me, THE undersigned |

 

 

 

 

 

Avon ow Ws. Sake, of, | co oe
NO. _Y: 18cr- 00333
Robert € wlooteu
InThe —
United States District Court
For the Southern District of Texas oS

Houston Division. —

Rober £¢ p/ookeu-Petitioner

wilde

 

_ 7 : vss" a as csc, t
uni nited stakes DstecttaeTtesrondent
POOF OF SERVICE ~

 

. the enclosed” “Notice of Understanding and. Intent & Constructive Notice-of
Child of God Status” on each party to the above proceeding or that.party’s .

counsel, and on every other person/entities. 3 .required to be served, by depositing _ —

an envelope-containing the above documents in the United States mail properly
addressed to each person 's/entities and with first class postage prepaid, or by
delivery to a third-party commercial carrier for delivery within 3 calendar days, so
as the DISTRICT CLERK/TRUSTEE of this CQV/STRAWMAN trust ! the BENEFICIARY
ask “respectfully & honourably that you forward these documents to the other

party’s.

The names and addresses of those served are as follows:

dil d. Srotts|dohn 2. Frisell
HK olLGce of Khe |PHOEMIX Vou
Courtroom 7dllanited- Skates, Suite. [10.0_-

united stutes| Horne ¥ 3200 Soukhwe
m shack Court P. OQ. Pax O129 Freeway

S15 Rusk AVE.| HovStn 1X |pustyn, 7X

Hovston 1x 77026 727027
77002

—————

   
 
 

 
 

 

 

 

4; do swear or declare that, on this date’3=7= 14.1 Iserved oo
| declare under the penalty of perjury that the laws,rules,regulations,statutes,etc
under the State of Texas and United States of America that the foregoing is true

and correct. (without prejudice)

Executed on:_.3- 77 2019 astortnn yf epee

SJ hay S15-16

sey, SENAE D. KELLEY |
A Notary Public, State of Texas};
xs Comm. Expires 08-17-2022 A

snes

 

 

 

 

 

oo Notary 1D 131687414 |? a a
Subsctilot and Surokw +0 oe fore MT We-undersigned /
Aukndesb¥Y an Mais Dake of, eee
CUadyesqenet |e gg libra ff gg ted fE Lg FP EG EPP ATL feag hl]

STOLL XL “MYSNOH G3L93dSNI Naag iON

      

ne | SVH TVW W537 Sint
0/0/92 WAV
287/D

\ "Ol +P DIAR !

FISD PATIT SHAS PHM wo ower pers TPIS IOSLL RAL Www”
| —_ x 3
| git 93 WH PU DAN we
ES Loe qa. os Baoy BOC
| “eee air” SRRBEE 7 SEL PAES own a , x 5 y3200y
- S9°000GFRZSEG EL bLASLH3HO MAPA FeNe

3t | ~~ 6L0¢/ez edd & =

49[SeH ACE SORE RE
TVW SSV1O-LSaIS PORE SER
